DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/26/2020.

Claims 5-20 are currently under examination.

Claim Objections
Claims 5 is objected to because of the following informalities:  the phrase “component   consisting” in line 6 has extra spaces.  Newly applied as necessitated by amendment. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Nature of the Invention:  
Claim 5 is drawn to a method of treating pancreatic cancer or decreasing the side effects of pancreatic cancer drug in a patient in need thereof, comprising: orally administering an effective amount of a pharmaceutical composition to said patient, wherein the pharmaceutical composition consists of 30 grams of Phellinus linteus, 20 grams of Ganoderma lucidum, 20 grams of Agaricus subrufescen, 5 grams of Antrodia cinnamomea, 5 grams of Caterpillar fungus, 20 grams of Rhizoma polygonati, 10 grams of Astragalus, 10 grams of Salvia miltiorrhiza, 10 grams of Codonopsis pilosula, 15 grams of Hedyotis diffusa, 15 grams of Eucommia ulmoides, 10 grams of Atractylodes macrocephala, 10 grams of Radix trichosanthis, 10 grams of Application No. 15/285,846Page 5 of 17Eleutherococcus senticosus, 10 grams of Ophiopogon japonicas, 10 grams of Rhodiola, 3 grams of Peeled Licorice. 15 grams of Job's Tears, 10 grams of Ligustrum lucidum, 10 grams of Schisandra chinensis, 12 grams of Germinated brown rice, 10 grams of lotus seed, 10 grams of Black sesame, 10 grams of Corn Silk, 10 grams of Siraitia grosvenorii, 2 grams of powder extract from red grape skin, 10 grams of spinach, 10 grams of germinated Broccoli, 10 grams of papaya leaf, 8 grams of lotus leaf, 10 grams of Chrysanthemum, and 10g of seaweed, wherein the pharmaceutical composition can protect an organ from the side effects of a cancer drug.
Breadth of the Claims: The claims are broad in that the claims recite decreasing the side effects from a cancer drug in patients, comprising: applying a pharmaceutical composition to a patient, wherein the pharmaceutical composition comprise a mushroom, a rhizome, a fruit, a leaf, a flower, an alga, an energy-rich liquid, a salt-rich liquid, an assist agent and an anti-oxide agent; wherein the mushroom is selected from the group consisting of 24-36 grams of Phellinus linteus, 16-24 grams of Ganoderma lucidum, 16-24 grams of Agaricus subrufescen, 4-6 grams of Antrodia cinnamomea, 4-6 grams of Caterpillar fungus and the combination thereof; wherein the rhizome is selected from the group consisting of 16-24 grams of Rhizoma polygonati, 8-12 grams of Astragalus, 8-12 grams of Salvia miltiorrhiza, 8-12 grams of Codonopsis pilosula, 12-18 grams of Hedyotis diffusa, 12-18 grams of Eucommia ulmoides, 8- 12 grams of Atractylodes macrocephala, 8-12 grams of Radix trichosanthis, 8-12 grams of Application No. 15/285,846 Attorney Docket No. 5907/0245PUS1 Response to Office Action dated 3 Oct 2019 Page 5 of 17 Eleutherococcus senticosus, 8-12 grams of Ophiopogon japonicas, 8-12 grams of Rhodiola, 2.4- 3.6 grams of Peeled Licorice and the combination thereof; wherein the fruit is selected from the group consisting of 12-18 grams of Job's Tears, 8- 12 grams of Ligustrum lucidum, 8-12 grams of Schisandra 
Guidance of the Specification and Existence of Working Examples:  The specification describes a formulation consisting of 30 grams of Phellinus linteus, 20 grams of Ganoderma lucidum, 20 grams of Agaricus subrufescen, 5 grams of Antrodia cinnamomea, 5 grams of Caterpillar fungus, 20 grams of Rhizoma polygonati, 10 grams of Astragalus, 10 grams of Salvia miltiorrhiza, 10 grams of Codonopsis pilosula, 15 grams of Hedyotis diffusa, 15 grams of Eucommia ulmoides, 10 grams of Atractylodes macrocephala, 10 grams of Radix trichosanthis, 10 grams of Application No. 15/285,846Page 5 of 17Eleutherococcus senticosus, 10 grams of Ophiopogon japonicas, 10 grams of Rhodiola, 3 grams of Peeled Licorice. 15 grams of Job's Tears, 10 grams of Ligustrum lucidum, 10 grams of Schisandra chinensis, 12 grams of Germinated brown rice, 10 grams of lotus seed, 10 grams of Black sesame, 10 grams of Corn Silk, 10 grams of Siraitia grosvenorii, 2 grams of powder extract from red grape skin, 10 grams of spinach, 10 grams of germinated Broccoli, 10 grams of papaya leaf, 8 grams of lotus leaf, 10 grams of Chrysanthemum, and 10g of seaweed and that 
The specification envisions that by administering a method for treating pancreatic cancer or decreasing the side effects of pancreatic cancer drug in a subject, wherein the method comprising administering to said subject an effective amount of a pharmaceutical composition, wherein the pharmaceutical composition comprises a mushroom, a rhizome, a fruit, a leaf, a flower, algae, an energy-rich liquid, a salt-rich liquid, an assist agent and an anti-oxide agent; wherein the mushroom is composed of 24-36 grams of  Phellinus linteus, 16-24 grams of Ganoderma lucidum, 16-24 grams of Brazilian mushroom, 4-6 grams of Antrodiacamphorata, and 4-6 grams of Cordyceps sinensis, wherein the rhizome is composed of 16-24 grams of yellow Fine, 8-12 grams of Astragalus, 8-12 grams of Salvia, 8-12 grams of Codonopsis, 12-18 grams of Hedyotisdiffusa, 12-18 grams of Eucommia, 8-12 grams of Atractylodes, 8- 12 grams of TCS, 8-12 grams of Acanthopanax, 8-12 grams of Ophiopogon japonicus, 8-12 grams of Rhodiola rose, and 2.4-3.6 grams of Pear licorice; wherein the fruit seeds is composed of 12-18 grams of barley, 8-12 grams of Fructus Schisandrae, 8-12 grams of Schisandra, 9.6-14.4 grams of germinated rice, 8-12 grams of lotus seed, 8-12 grams of black sesame, 8-12 grams of corn, 8-20 grams of Luo Han Guo -12 grams, and 1.6-2.4 grams of red grape skin extract; wherein the leaves composed of 8-12 grams of spinach, 8-12 grams of sprouted broccoli, 8-12 grams of papaya leaves, and 6.4-9.6 g of Lotus leaf; wherein the flower system is composed of 8-12g of Gongju chrysanthemum, 8-12 g of Huang Ju, 8-12g of honeysuckle, and 8-12 of chamomile G, wherein the algae is compose of 8-12 grams of seaweed, 8-12 grams of konbu and 8-12 grams of kel
and 4-6 grams of Cordyceps sinensis, wherein the rhizome is composed of 16-24 grams of yellow Fine, 8-12 grams of Astragalus, 8-12 grams of Salvia, 8-12 grams of Codonopsis, 12-18 grams of Hedyotisdiffusa, 12-18 grams of Eucommia, 8-12 grams of Atractylodes, 8- 12 grams of TCS, 8-12 grams of Acanthopanax, 8-12 grams of Ophiopogon japonicus, 8-12 grams of Rhodiola rose, and 2.4-3.6 grams of Pear licorice; wherein the fruit seeds is composed of 12-18 grams of barley, 8-12 grams of Fructus Schisandrae, 8-12 grams of Schisandra, 9.6-14.4 grams of germinated rice, 8-12 grams of lotus seed, 8-12 grams of black sesame, 8-12 grams of corn, 8-20 grams of Luo Han Guo -12 grams, and 1.6-2.4 grams of red grape skin extract; wherein the leaves composed of 8-12 grams of spinach, 8-12 grams of sprouted broccoli, 8-12 grams of papaya leaves, and 6.4-9.6 g of Lotus leaf; wherein the flower system is composed of 8-12g of Gongju chrysanthemum, 8-12 g of Huang Ju, 8-12g of honeysuckle, and 8-12 of chamomile G, wherein the algae is compose of 8-12 grams of seaweed, 8-12 grams of konbu and 8-12 grams of kel
Predictability and State of the Art:  The state of the art at the time the invention was made was unpredictable and underdeveloped.  Applicant’s originally filed specification discloses that a composition that contains one or more of the ingredients claimed by Applicant but does not provide an exact formulation that is being used and does not show that a formulation is having an effect on decreasing side 
Zhang (U) teaches that there is the evidence that natural products can reduce chemotherapy and radiotherapy-induced side effects such as oral mucositis, gastrointestinal toxicity, hepatotoxicity, nephrotoxicity, hematopoietic system injury, cardiotoxicity, and neurotoxicity. Zhang further teaches that this issue is still controversial in underlying the efficacy conducted by different analysis and clinical trials in selected cancer patients and that the difficulty in the revealing the molecularmechanisms has so far hampered the understanding of the attenuation of chemotherapy and radiotherapy-induced side effects in clinical use of natural products.
Thus, while the claim-designated method may be useful for providing such an effect, Applicant does not disclose a method of treating pancreatic cancer or decreasing the side effects of pancreatic cancer drug in a patient in need thereof, comprising: orally administering an effective amount of a pharmaceutical composition to said patient, wherein the pharmaceutical composition consists of 30 grams of Phellinus linteus, 20 grams of Ganoderma lucidum, 20 grams of Agaricus subrufescen, 5 grams of Antrodia cinnamomea, 5 grams of Caterpillar fungus, 20 grams of Rhizoma polygonati, 10 grams of Astragalus, 10 grams of Salvia miltiorrhiza, 10 grams of Codonopsis pilosula, 15 grams of Hedyotis diffusa, 15 grams of Eucommia ulmoides, 10 grams of Atractylodes macrocephala, 10 grams of Radix trichosanthis, 10 grams of Application No. 15/285,846Page 5 of 17Eleutherococcus senticosus, 10 grams of Ophiopogon japonicas, 10 grams of Rhodiola, 3 grams of Peeled Licorice. 15 grams of Job's Tears, 10 grams of Ligustrum lucidum, 10 grams of Schisandra chinensis, 12 grams of Germinated brown rice, 10 grams of lotus seed, 10 grams of Black sesame, 10 grams of Corn Silk, 10 grams of Siraitia grosvenorii, 2 grams of powder extract from red grape skin, 10 grams of spinach, 10 grams of germinated Broccoli, 10 grams of papaya leaf, 8 grams of lotus leaf, 10 grams of Chrysanthemum, and 10g of seaweed, wherein the pharmaceutical composition can protect an organ from the side effects of a cancer drug.
Amount of Experimentation Necessary:  The quantity of experimentation necessary to carry out the claimed invention is high, as the skilled artisan could not rely on the prior art or instant specification to teach how to use a mushroom, a rhizome, a fruit, a leaf, a flower, algae, an energy-rich liquid, a salt-rich liquid, an assist agent and an anti-oxide agent; wherein the mushroom is composed of 24-36 grams of  Phellinus linteus, 16-24 grams of Ganoderma lucidum, 16-24 grams of Brazilian mushroom, 4-6 grams and 4-6 grams of Cordyceps sinensis, wherein the rhizome is composed of 16-24 grams of yellow Fine, 8-12 grams of Astragalus, 8-12 grams of Salvia, 8-12 grams of Codonopsis, 12-18 grams of Hedyotisdiffusa, 12-18 grams of Eucommia, 8-12 grams of Atractylodes, 8- 12 grams of TCS, 8-12 grams of Acanthopanax, 8-12 grams of Ophiopogon japonicus, 8-12 grams of Rhodiola rose, and 2.4-3.6 grams of Pear licorice; wherein the fruit seeds is composed of 12-18 grams of barley, 8-12 grams of Fructus Schisandrae, 8-12 grams of Schisandra, 9.6-14.4 grams of germinated rice, 8-12 grams of lotus seed, 8-12 grams of black sesame, 8-12 grams of corn, 8-20 grams of Luo Han Guo -12 grams, and 1.6-2.4 grams of red grape skin extract; wherein the leaves composed of 8-12 grams of spinach, 8-12 grams of sprouted broccoli, 8-12 grams of papaya leaves, and 6.4-9.6 g of Lotus leaf; wherein the flower system is composed of 8-12g of Gongju chrysanthemum, 8-12 g of Huang Ju, 8-12g of honeysuckle, and 8-12 of chamomile G, wherein the algae is compose of 8-12 grams of seaweed, 8-12 grams of konbu and 8-12 grams of keland 2.4-3.6 grams of Pear licorice; wherein the fruit seeds is composed of 12-18 grams of barley, 8-12 grams of Fructus Schisandrae, 8-12 grams of Schisandra, 9.6-14.4 grams of germinated rice, 8-12 grams of lotus seed, 8-12 grams of black and 1.6-2.4 grams of red grape skin extract; wherein the leaves composed of 8-12 grams of spinach, 8-12 grams of sprouted broccoli, 8-12 grams of papaya leaves, and 6.4-9.6 g of Lotus leaf; wherein the flower system is composed of 8-12g of Gongju chrysanthemum, 8-12 g of Huang Ju, 8-12g of honeysuckle, and 8-12 of chamomile G, wherein the algae is compose of 8-12 grams of seaweed, 8-12 grams of konbu and 8-12 grams of kel
In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 17-23 are not considered to be fully enabled by the instant specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention (newly applied as necessitated by amendment).

The metes and bounds of claim 7 are rendered uncertain by the phrase “the method of claim 5, wherein the pharmaceutical composition is used in combination with an administration of a pancreatic cancer drug” because it is not clear what Applicant means by “used in combination with an administration”. Is Applicant claiming that the composition is combined with a pancreatic cancer drug, or is used as part of a regimen and is administered before, during, or after administration of the pancreatic drug?  The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
The metes and bounds of claim 8 are rendered uncertain by the phrase “wherein the administration of the pharmaceutical composition is administered daily for several days prior to the administration of the pancreatic cancer drug, then the administration of the pancreatic cancer drug begins on a day when the pharmaceutical composition is discontinued, and then continue daily administration of the pharmaceutical composition after the administration of the pancreatic cancer drug” because it is not clear what Applicant means by these steps.  It appears that Applicant is intending to claim a set of instructions or specific steps of administration, but the claims are not constructed in such a way that the administration makes sense.  The claim either needs to be structured so that it gives different steps or needs to be clearer as to what the intent is.  The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
The metes and bounds of claim 9 are rendered uncertain by the phrase “wherein the administration of the pharmaceutical composition is administered daily for several days prior to the administration of the pancreatic cancer drug, then continue daily administration of the pharmaceutical composition during the administration of the pancreatic cancer drug, and then continue daily administration of the pharmaceutical composition after the administration of the pancreatic cancer drug” because it is not clear what Applicant means by these steps.  It appears that Applicant is intending to 
The metes and bounds of claim 10 are rendered uncertain by the phrase “wherein the administration of the pharmaceutical composition is administered daily for several days prior to the administration of the pancreatic cancer drug, then continue daily administration of the pharmaceutical composition during the administration of the pancreatic cancer drug, and then continue daily administration of the pharmaceutical composition after the administration of the pancreatic cancer drug” because it is not clear what Applicant means by these steps.  It appears that Applicant is intending to claim a set of instructions or specific steps of administration, but the claims are not constructed in such a way that the administration makes sense.  The claim either needs to be structured so that it gives different steps or needs to be clearer as to what the intent is.  The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the Examiner alleges that the specification does not provide an exact formulation that is being used and does not show a formulation that has an effect on decreasing side effects of cancer drugs and claim 5 has been amended to define an exact formulation that has an effect on decreasing side effects of cancer drugs. Applicant further argues that that the application as filed does disclose, directly and unambiguously, a composition falling within the scope of the amended claim 5, which provides a genuine technical effect. Applicant further argues that the Examples and data disclosed in the application as filed clearly indicate a beneficial technical effect - such as the reduced tumor value (see FIGS. 3A-3B) and the improvement in white blood cell numbers (see FIGS. 4A-4F). 


Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/             Primary Examiner, Art Unit 1699